Citation Nr: 0300628	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  00-22 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the veteran's cause 
of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981 and from September 1986 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the benefit 
sought.


FINDINGS OF FACT

1.  The veteran died in November 1999.

2.  The cause of death shown on the official certificate 
of death was sepsis due to or as a consequence of 
spontaneous bacterial peritonitis, liver failure, and 
alcohol induced hepatitis.

3.  During his lifetime, the veteran established service 
connection for bilateral bicipital tendinitis as 10 
percent disabling; patellofemoral pain syndrome, right 
knee as 10 percent disabling; patellofemoral pain 
syndrome, left knee as 10 percent disabling; residuals, 
right inguinal hernia repair as 0 percent disabling; 
fracture, right fifth finger as 0 percent disabling.

4.  The evidence is in approximate equipoise as to the 
question of whether the veteran's enlarged liver in 
service contributed substantially or materially to cause 
of death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
veteran's death was the proximate result of his military 
service.  38 U.S.C.A. §§ 1310, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died in November 1999.  The immediate cause of 
death, as noted on his death certificate, was sepsis due 
to or as a consequence of spontaneous bacterial 
peritonitis, liver failure, and alcohol induced hepatitis.  
Other significant conditions contributing to death but not 
related to the immediate cause was noted as anemia, 
thrombocytopenia.  At the time of his death, service 
connection was in effect for bilateral bicipital 
tendinitis as 10 percent disabling; patellofemoral pain 
syndrome, right knee as 10 percent disabling; 
patellofemoral pain syndrome, left knee as 10 percent 
disabling; residuals, right inguinal hernia repair as 0 
percent disabling; fracture, right fifth finger as 0 
percent disabling.

The appellant has contended that her husband's death 
resulted from hepatitis incurred in service or some type 
of infectious disease acquired during service which 
contributed to his liver failure.

Service medical records show hepatomegaly on a February 
1995 Report of Medical Examination.  A radiologic 
examination dated February 1995 revealed that the liver 
was increased in size and echogenic consistent with fatty 
infiltration.  This was a nonspecific state.  It was noted 
that common clinical consideration included alcoholism, 
obesity, and diabetes mellitus.  It was noted that 
clinical correlation was recommended for further 
evaluation.

A CT scan from Foote Hospital dated February 1996 revealed 
the liver to be markedly enlarged, measuring approximately 
28 cm in length.  It was noted that this was a nonspecific 
finding, most frequently due to fatty infiltration, but 
not specific for that abnormality.

A February 1996 letter from D.M.O., M.D., dated February 
1996 noted that the veteran had a markedly enlarged liver 
and possibly a spleen tip palpable.

VA examination dated June 1996 indicated an echogram of 
the abdomen was done in June 1996.  The liver was markedly 
enlarged and the organ's echogenicity was greater than 
normal.  No ascites or splenomegaly was identified.  It 
was noted that a CT scan performed in June 1996 confirmed 
hepatomegaly and the liver's appearance was consistent 
with fatty infiltration.  It was noted that a liver biopsy 
was done by a physician of the gastroenterology service in 
July 1996 with a histological diagnosis of alcoholic 
hepatitis with cirrhosis.

VA outpatient treatment records dated January 1996 to July 
1996 noted that the veteran most likely had cirrhosis.  It 
was noted that the veteran had no past history of alcohol 
rehabilitation, but he did admit to drinking a 1/2 fifth 
of rum a day until December 1996.  

Hospital records from Foote Hospital indicate that the 
veteran was admitted in December 1996 with an acute upper 
GI bleed.  It was noted that the veteran had a known 
history of significant alcohol abuse.  The examination 
showed the veteran's liver was tremendously hepatomegaly 
and the veteran also had spleen tip palpated.  The 
diagnoses included cholestasis, suspect secondary to 
alcoholic hepatitis and tremendous hepatomegaly secondary 
to alcoholic hepatitis.

Hospital records from the University of Ann Arbor dated 
November 1999 indicated that the veteran was admitted in 
November 1999 with end stage liver disease secondary to 
alcoholic cirrhosis, E. coli bacteremia, and sepsis.  It 
was noted that the veteran subsequently expired.

A letter dated March 2000 from D.M.O., M.D., indicated 
that she first met the veteran in February 1996 and 
diagnosed liver disease of uncertain etiology.  She 
indicated that because of the veteran's extensive naval 
history, she was concerned about a more exotic infection, 
possibly causing or contributing to his liver disease.  
Tests were done prior to the veteran's death with no 
definite infectious disease diagnosis made.  The physician 
indicated that there were some features seen with his 
liver disease, which made her suspicious, indicating that 
the veteran was always very markedly icteric.  She noted 
that clinically that would be compatible with a diagnosis 
such as biliary cirrhosis.  The physician concluded that 
it was equally as likely that the veteran acquired some 
sort of infectious disease during service that caused or 
definitely contributed to his liver failure.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), 
which apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
medical records from Foote Hospital dated February 1996 to 
December 1996; February 1996 and March 2000 letters from 
D.M.O., M.D.; VA examination dated June 1996; VA 
outpatient treatment records dated January to July 1996; 
hospital records from the University of Ann Arbor dated 
November 1999; death certificate.  No additional pertinent 
evidence has been identified by the veteran.  
Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at 
issue.  The discussions in the rating decision, statement 
of the case, and supplemental statement of the case have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

In March 2001, the appellant was mailed a VCAA letter 
advising her of the law establishing new duties for the 
VA.  The appellant was advised to submit evidence showing 
the relationship between the cause of death and the 
injury, disease, or event in service.  The appellant was 
asked to identify all VA and non-VA health care providers 
who treated the veteran for his disease.  

Thus, through numerous items of correspondence the RO has 
informed the appellant of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or 
injury incurred in or aggravated during active military 
service.  See 38 U.S.C.A. 1110; 38 C.F.R. 3.303.  Also, 
entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  See 38 U.S.C.A. 
1310(b); 38 C.F.R. 3.312.  A veteran's death will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such 
disability was either the principal or a contributory 
cause of death.  See 38 C.F.R. 3.312. The principal cause 
of death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death 
or was etiologically related thereto.  See 38 C.F.R. 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. 3.312(c).

Analysis

The February 1995 service radiologic examination revealed 
that the liver was increased in size and echogenic 
consistent with fatty infiltration.  It was noted that 
common clinical consideration included alcoholism, 
obesity, and diabetes mellitus.  There was no specific 
diagnosis of alcoholic liver disease.  Post-service 
medical records diagnosed alcoholic liver disease.  A 
statement from D.M.O., M.D., dated March 2000 indicated 
that it was equally as likely that the veteran acquired 
some sort of infectious disease during service that caused 
or definitely contributed to his liver failure.  The 
physician based her opinion indicating that there were 
some features seen with the veteran's liver disease, which 
made her suspicious, indicating that the veteran was 
always very markedly icteric.  She noted that clinically 
that would be compatible with a diagnosis such as biliary 
cirrhosis.  This evidence provides a direct causal 
connection between a disease incurred during active 
service and the cause of the veteran's death.  When the 
evidence is in relative equipoise as to the merits of an 
issue, then the benefit of the doubt in resolving the 
issue is to be given to the appellant.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, it is concluded that the cause of the 
veteran's death was incurred while in service.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

